Citation Nr: 1623871	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-10 707	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for right ear deformity.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for residuals of mandible fracture.

6.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to May 16, 2014, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 
  

FINDING OF FACT

On November 16, 2015, prior to the promulgation of a decision, the Veteran requested a withdrawal of his Board appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Here, via a statement received by VA in November 2015, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for right ear deformity is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of mandible fracture is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to May 16, 2014, and a rating in excess of 20 percent thereafter is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


